Citation Nr: 0106129	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, a low back 
disorder, a disorder of the middle back, and a neck disorder, 
claimed to have resulted from VA treatment in December 1985.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

REMAND

The veteran had active duty from June 1944 to January 1946.

The Board of Veterans' Appeals (Board) in an April 1999 
decision denied the veteran's claims for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
left shoulder disorder, a low back disorder, a disorder of 
the middle back, a neck disorder, and a psychiatric disorder, 
including memory loss, claimed to have resulted from 
treatment provided by the Department of Veterans Affairs (VA) 
in December 1985.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a Joint Motion for Remand and to Stay Further of 
Proceedings (Motion), the Court in July 2000 dismissed the 
veteran's claim for entitlement to compensation for a 
psychiatric disorder, including memory loss, and vacated that 
part of the Board's decision that denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disorder, a low back disorder, a disorder of the middle back, 
and a neck disorder, claimed to have resulted from VA 
treatment in December 1985.  The appeal as to these issues 
was remanded to the Board.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment of the 
Veterans Claims Assistance Act of 2000 and not yet final as 
of that date.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  The regional office 
(RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for a left shoulder 
disorder, a low back disorder, a disorder 
of the middle back, or a neck disorder 
since April 1999.  After securing any 
necessary releases, the RO should obtain 
copies of treatment records from all 
sources identified by the veteran.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


